Citation Nr: 1700579	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1985 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter rests with the RO in Chicago, Illinois. 

In August 2015, the Board denied the Veteran's claim of entitlement to service connection for a right eye disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the matter for further action consistent with the terms of the Joint Motion. 

In order to comply with the terms of the September 2016 Joint Motion, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In the September 2016 Joint Motion, the parties agreed that a remand was required because the Board relied on an inadequate VA examination report dated in June 2010.  Specifically, the parties determined that the June 2010 VA optometrist did not adequately discuss whether the Veteran's right eye disorder initially manifested during or was incurred coincident with his military service, and that therefore the Board failed to satisfy its duty to assist in obtaining an adequate VA medical opinion that accounted for all reasonably raised theories of entitlement.  The parties noted that the June 2010 opinion addressed only whether the Veteran suffered from a right eye disorder that was related to a May 1991 in-service eye injury, and did not discuss whether any right eye disability began during service, irrespective of any connection to an in-service event.  As the September 2016 Order directed the Board to undertake action consistent with the Joint Motion, this case will be remanded to obtain updated VA treatment records and an addendum opinion regarding his right eye.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled.). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Ask the Veteran to identify any outstanding pertinent private medical records.  After securing any necessary authorizations, obtain records from any identified providers.

3.  Then obtain an addendum to the June 2010 VA examination report by the same examiner, if available.  If the original examiner is not available, forward the claims file to an appropriate examiner for review.  No additional examination is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  

After a review of the claims file, the examiner should provide an addendum opinion to address whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right eye disorder (to include pseudophakia and corneal transplantation of the right eye, nuclear sclerotic cataract in the left eye, and bilateral retinal scarring) initially manifested during or was incurred coincident with the Veteran's military service.  The examiner should specifically address the fact that the Veteran developed a cataract in his right eye "at an early age" five months after his six-year period of service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

